 In the Matter of CROWN CREST FRUIT CORPORATION, EMPLOYER,andDRIEDFRUIT, NUT PACKERS, DEHYDRATOR WAREHOUSEMEN'S UNIONLOCAL 616, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, PETI-TIONERCase No. 00-RC-696.-Decided June 19, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this matter was held beforeRobert V. Magor, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case the Board finds :1.The Employer operates a packing shed in Sanger, California,where it packs fresh fruits and grapes for sale and shipment.Duringthe year 1949, the Employer packed, sold, and shipped more than7,200,000 pounds of such fruits and grapes, for which it received thesum of $399,000.All of these fruits and grapes were grown and de-livered to the Employer's packing shed from various points within theState.All the Employer's shipments were made to points out of theState.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.'2.The labor organization involved claims to represent employees ofthe Employer.3.The question concerning representation :The Employer contends that its packing shed employees, whom thePetitioner seeks to represent, are "agricultural laborers' within themeaning of Section 2 (3) of the National Labor Relations Act andSection 3 (f) of the Fair Labor Standards Act of 1938, and thereforeare not "employees" over whom the Board may assert jurisdiction inthis proceeding.2'Delta Cooperative Compress,86 NLRB 649.Section 2(3) of the National Labor Relations Act provides :The term "employee" shall include any employee...but shall not include any indi-vidual employed as an agricultural laborer....A rider to the Board's current appropriations act makes the definition of "agriculture"contained in Section 3 (f) of the Fair Labor Standards Act of 1938 determinative as to90 NLRB No. 74.422 CROWN CREST FRUIT CORPORATION423,Of the more than 7,200;000 pounds of fresh fruits and grapes thatthe Employer sold and shipped during the year 1949, only 569,300pounds of the grapes or less than 8 percent, were from the Employer'sown vinegrove, which is located about 5 miles from its packing shed.The bulk of the Employer's fruits and grapes were obtained under thefollowing contractual arrangements with other growers : 1,120,000pounds were purchased from growers under "on the vine" contracts,.under which the Employer agreed either to buy the produce at thetime it was ready for market or to handle it for the account of thegrower, whichever should be satisfactory to the grower; more than5,529,000 pounds were purchased under contracts whereby the Em-ployer agreed to pay the grower only for such produce as passedthe United States grading requirements and was "packed out" for ship-ment from the Employer's packing shed.About 5 to 6 percent of theEmployer's produce was purchased directly from other growers, with-out any prior contractual arrangements, after the crop had matured.An additional 13,000 to 15,000 pounds of produce was brought by farm-ers and sold to the Employer at its packing shed.Under its "on the vine" and "pack out" contracts with other growers,.the Employer undertakes to furnish the services necessary to mature-and gather the crops, such as pruning, cultivating and irrigating thegrounds, girdling the vines,' and harvesting.For these services the-Employer engages State licensed contractors who hire their own helpand do the necessary cultivating and harvesting work.3The Em-ployer pays these contractors for their services on account of the-growers on whose groves they furnish such services, and later deductssuch payments or advances from the price it pays for the fruits andgrapes.Because of its contractual arrangements with other growers,the Employer asserts that it produces the bulk of its produce "as afarmer," and that its packing shed activities are performed as anthe meaning of "agricultural laborer" as that term appears in Section 2 (3) of the Act-above quoted.Section 3 (f) of the FLSA is as follows :Agriculture includes farming in all its branches and among other things includes.the cultivation and tillage of the soil, dairying, the production, cultivation, grow-ing and harvesting of any agricultural or horticultural commodities (including com-modities defined as agricultural commodities under Section 15 (g) of the Agricultural'Marketing Act as amended), the raising of live stock, bees, fur-bearinganimals, orpoultry, and any practice (including any forestry or lumbering operations)performed'by a farmer or on a farm as an incident to or in conjunction with such farming oper-ations, including preparation for market, delivery to storage or to marketor to carriersfor transportation to market.The Employer employs three "fieldmen," whogenerally oversee thework of these sub-contractors, and who retain authority to discharge any worker hired by the subcontractors.None of the packing shed employees involved in this case works in the fields,either in.the Employer's vineyard or in the groves of othergrowers whose produce the Employer hascontracted to purchase. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDincident to its farming operations and are therefore exempted fromthe provisions of the Act and the Fair Labor Standards Act.4The courts have held that the exemptions from the Fair LaborStandards Act must be strictly construed.Thus inPhillips v.Walling,,,the Supreme Court said :The Fair Labor Standards Act was designed "to extend thefrontiers of social progress" by "insuring to all our able-bodiedworking men and women a fair day's pay for a fair day's work."Message of the President to Congress, May 24, 1934. Any exemp-tion from such humanitarian and remedial legislation must there-fore be narrowly construed, giving due regard to the plain mean-ing of statutory language and the intent of Congress. To extendan exemption to other than those plainly and unmistakablywithin its terms and spirit is to abuse the interpretative processand to frustrate the announced will of the people..In interpreting the agricultural exemption in the Fair Labor Stand-ards Act, the courts have held that "Where an employer's businessregularly involves the handling of commodities grown by others, thoseactivities are not a practice incidental to farming, even though thehandling and processing of his own grown commodities would beincidental to his farming operations." 6The Board likewise has heldthat employees engaged in packing produce purchased, but not grown,by their employer, are engaged in a commercial, rather than a farm-ing, operation.?The Board has also held, on the other hand, that theagricultural exemption is applicable to employees of a packing shed,not situated on a farm, but where a substantial portion of the com-modities packed were grown in fields owned or leased by the employeritself 8The precise issue presented by the facts of the present case has notheretofore been considered by the Board .9Here approximately 90percent of the Employer's produce is not grown in fields owned orleased by it, but is procured under contractual arrangements with other4It may be noted that "preparation for market"such as the packing of fresh fruits andvegetables involved in the case,isnot specifically"agriculture"unless it is "performedas an incident to or in conjunction with such farming operations...See thedefinition of "agriculture"in footnote2, supra.Compare also Sections 13 (a) (10) and7 (c) of the Fair Labor Standards Act.4324 U. S.490 (1945).6Walling v.Peacock Corporation,58 F. Supp.880 (E.D.Wis.1943) ;see alsoBowie v.Gonzalez,117 F. 2d 11 (C. A. 1, 1941),cited with approval inFarmers Reservoir & Irri-gation Co. v. McComb,337 U. S.755 ;Calafv.Gonzalez,127 F. 2d 934 (C. A. 1. 1942).'Atlantic Commission Company; Inc.,84 NLRB 944.See alsoRoberts Fig Company,S8 NLRB 1150.8Burnett & Burnett,et al.,82 NLRB 720. See alsoSalinas Valley Vegetable Exchange,et al.,82 NLRB 96.OAs hereinafter set forth,we regard the facts in the present case to be distinguishablefrom those in the cases cited in footnote 8,supra. CROWN C'R'EST FRUIT CORPORATION425growers whereby the Employer undertakes to provide the necessaryservices for maturing and harvesting the crop, and purchases theproduce at a price determined either by its value on the vine at ma-turity, or by the value of that. portion which is packed, after theelimination of culls.In the light of the entire record in this case, we believe that theworkers in the Employer's packing shed are not within the agricul-tural exemption.The packing shed is situated near a railroad sidingin the village of Sanger,- California, and thus is not "on a farm." toNor is the packing of produce in the Employer's packing shed per-formed merely as "an incident to or in conjunction with" such farm-ing operations as those in which it is itself directly engaged.':'Ratherwe believe that the operation of the Employer's packing shed is infact part of an independent commercial enterprise consisting essen-tially of the buying, packing, and reselling of fruits and grapes.Theproportion of produce from the Employer's own vineyard repre-sented in the total packing shed operation and the location of thepacking shed approximately 5 miles from the Employer's own vine-yard, make it clear that the packing of produce at the shed is notmerely an incident to the operation of this vineyard.As for the produce packed by the Employer under the "on the.vine" and "pack out" contracts described above, they are neitherpacked "on a farm" nor "by a farmer" "as an incident to or in con-junction with such farming operations," within the meaning of theapplicable definition.The lands of the growers from whom the Em-ployer purchases the produce are likewise situated at various distancesfrom the shed.We do not believe that the Employer is a "farmer"by virtue of the arrangements he makes with the growers. The recordindicates that these contracts cover only a year's crop, and are enteredinto shortly before the start of each growing season.Their nature issuch as to suggest that they are essentially a device for enabling theEmployer to assist the growers by providing finances and procuringthe labor necessary to mature and harvest their crops-as incident tothe Employer's business of buying and packing fruit for resale, ratherthan as a seperate farming enterprise in itself. In any event, thepacking is not merely incidental to whatever farming operations areinvolved.12The Employer conducts the business of its packing shedas a separate operation, using employees who are hired by it directly '13-10 Seefootnote2,supra.11Ibid."The fact that the Employer purchasessome producethat has already been matured,or has been maturedand harvested, tendsalso to confirmthis view.As noted above, the Employer engages licensed contractors who hire the labor usedon thefarmsof other growers with whom the Emplo=er has contracts to purchase theircrops.Those laborers are not involved in this proceeding. DECISIONS OF NATIONAL LABOR RELATIONS BOARDand who work only at the tasks involved in packing and shippingfruit.Upon the entire record, we find that the total packing shed opera-tions of the Employer are not performed "on a farm" or "by a farmer"as an incident to or in conjunction with his own farming operations.Accordingly we find that the workers in the Employer's packing shedare not "agricultural laborers" but are employees within the meaningof the Act.14A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and maintenance employees at the Employer's:Sanger, California, packing shed, including the truck driver,15 butexcluding office and clerical employees, the box maker and his help-ers;16 watchmen, and all supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations BoardRulesand Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not work"SeeDi Giorgia Fruit Corporation,80 NLRB 853;L.Maxey, Inc., 78NLRB 525;William G. Elliott & Sons Company, 78NLRB 1078. See also "Exemption of Agriculture,"Interpretative Bulletin No. 14,Wage and Hour Division, United States Department ofLabor.16The Petitioner seeks to include, and the Employer to exclude, the truck driver.Thisemployee carries the empty boxes from the Employer's packing shed to the vinegroves andorchards, and the boxes full of produce back to the packing shed.Thus, the truck driversuppliesthe packing shed employees with the produce which they cull and pack.We findthat he is not an "agricultural laborer," but an employee entitled to the benefits of theAct.American Fruit Growers, Incorporated, 75NLRB 1157. As the nature of his work,and his interests, appear to be aligned with those of the packing shed workers, we shallinclude him in the unit.SeeCalaf v. Gonzales, supra.16The parties agree that the box maker is an independent contractor who, together with.the helpers he employs, should be excluded. CROWN CREST FRUIT CORPORATION427during said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Dried Fruit, Nut Packers, Dehydrator Warehousemen's UnionLocal 616, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL.